DETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination filed 6/01/2021. Claims 1-20 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/1/2021 has been entered.

Response to Arguments
Applicant’s arguments, see remarks, filed 6/01/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 (see previous rejection) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of over Jurach, JR. et al. (Jurach, US 2009/0192783), Fontaine et al. (Beyond Babel-Simplifying Translation with XML, 2004), Gao (US 6,983,238), Sakashita et al. (US 2009/0113445), and Bitsch  (US 2005/0097109), see applicant’s remarks filed 6/1/2021.  
None of the above references teach alone or in obvious combination: 
Regarding claim 1,”A computer-implemented method, comprising:
determining, based on one or more dirty flags indicating a change to one or more existing source language text strings included in a text string repository, that a source language text string associated with an application has not been translated; 

tracking a progress of the translation job via one or more out-for-translation flags associated with the translation job and a unique key for the source language text string, wherein the unique key references a first logical container and a first bundle that stores the source language text string and
is included in the first logical container;
receiving the translated text string from the translation service; and
causing the translated text string to be available for use by the application.”
Independent claims 10 and 19 set forth similar limitations as independent claim 1, and are thus allowed based on similar reasons and rationale.
Dependent claims 2-9, 11-18 and 20 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        
lms
8/14/2021